Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Applicant has argued that the amended features ("and the annular wall") are not met by the reference to Chen (WO 2015/035885) because the connecting unit (threading unit) of Chen does in fact contact the annular wall (200). However, this argument is found not persuasive because the annular wall (200) of Chen is not directly in contact with the threading unit as shown in the figures. Figure 4 has the threaded unit at the center of the fastening device and the wall (200) and the base (100) are not in direct contact with said unit. Thus, meeting the claimed requirements as amended in the claims 1 and 11. Applicant's argument that the annular wall (200) includes a bottom and the bottom contacts said threaded unit is not persuasive since the wall (200) was not set forth as the element 200 of Chen in combination with a bottom as argued by applicant. It is noted that the annotated figure 4 in the Remarks (filed 10/31/2022; page 10) has incorrectly identified the "annular wall" because the element 200 (which is the considered "annular wall" of Chen) is clearly shown not in direct contact with the threaded connection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 8 - 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, WO 2015/035885.
Regarding Claim 1, Chen discloses a fastening device, comprising: a case unit having a radial direction and an axial direction and comprising: an annular wall 200, surrounding an inner space (see figure 1); and a base 100, detachably assembled with the annular wall (200); a spool 300, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (of the spool 300; see figure 4) and a small-diameter segment (inner diameter of the portion 310 at the top of the spool 300; see figure 4), the small-diameter segment connected to the large-diameter segment along the axial direction (see figure 4); a driving unit 400, disposed above the spool (300) along the axial direction, the driving unit (400) selectively prohibiting the spool (300) from rotating in a loosening direction; a knob 500, disposed above the driving unit (400) along the axial direction, the knob (500) coupled to the driving unit (400); and a connecting unit (a threaded connection having two parts; see figure 4), comprising: a first part set (a threaded fastener), connected to the knob (500); and a second part set (a corresponding piece with a threaded bore for said threaded fastener), inserting in the axial space to connect to the first part set (see figure 4), and the second part set (see figure 4) being limited within the large-diameter segment (figure 4); wherein the connecting unit (threaded connection) does not contact the base (100) and the annular wall (200) directly (see figure 4).
Regarding Claim 2, Chen discloses the fastening device of claim 1, wherein the first part set (the threaded fastener) comprises a screw bar (see figures 3 - 5), the second part set comprises a connecting barrel (see figure 4), the connecting barrel comprises a top portion (integrally connected with the base 100; figure 4) and a barrel body portion (connecting to the top portion), the barrel body portion is connected to the top portion (see figure 4), the barrel body portion passes through the small-diameter segment (figure 4) and is configured for the screw bar to screw therewith (see figure 4), the top portion is limited within the large-diameter segment (the top portion is limited within the large-diameter segment due to its head being seated against a portion of the base 100; see figure 4).
Regarding Claim 3, Chen discloses the fastening device of claim 2, wherein the knob (500) comprises a boss (having a hexagonal bore; figure 2) protruding toward the inner space along the axial direction (see figure 4), the barrel body portion is engaged with the boss (see figure 4), thereby allowing the connecting barrel to move simultaneously with the knob (500).
Regarding Claim 8, Chen discloses the fastening device of claim 1, as shown in the annotated figure 4 below, wherein the first part set comprises a fastening barrel, the second part set comprises a screw bar, the screw bar comprises a head portion and a bar portion, the bar portion is connected to the head portion, the bar portion inserts in the axial space to screw with the fastening barrel, the head portion is limited within the large-diameter segment.

    PNG
    media_image1.png
    559
    833
    media_image1.png
    Greyscale

Regarding Claim 9, Chen discloses the fastening device of claim 1, wherein the case unit further comprises: an inner annular groove (within a space 600), disposed at a lower end of the annular wall (200; see figure 4).
Regarding Claim 10, Chen discloses the fastening device of claim 1, wherein the case unit further comprises: a stop portion 220, located at the annular wall (200) and protruding toward the inner space along the radial direction (figure 1); wherein the spool (300) is located below the stop portion (figure 4).
Regarding Claim 11, Chen discloses a fastening device, comprising: a case unit, having a radial direction and an axial direction and comprising: an annular wall 200, surrounding an inner space; and a base 100, detachably assembled with the annular wall (200); a spool 300, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (see the annotated figure 4 above) and a small-diameter segment (above said large-diameter segment), the small-diameter segment connected to the large-diameter segment along the axial direction (see figure 4); a driving unit 400, disposed above the spool (300) along the axial direction, the driving unit (400) selectively prohibiting the spool (300) from rotating in a loosening direction; a knob 500, disposed above the driving unit (400) along the axial direction and the knob (500) coupled to the driving unit (400), operation of the knob (500) causing the spool (300) to release a lace (shoelace); and a connecting unit (a threaded connection having two parts shown in the figure 4), connected to the knob (500), and the connecting unit disposed within the axial space and limited (axially) within the large-diameter segment (see figure 4); wherein the connecting unit does not contact the base (100) and the annular wall (200) directly.
Regarding Claim 12, see the rejection of claim 1 above. 
Regarding Claim 13, see the rejection of claim 2 above.
Regarding Claim 14, see the rejection of claim 3 above.
Regarding Claim 19, see the rejection of claim 8 above.
Regarding Claim 20, see the rejection of claim 10 above.
Allowable Subject Matter
Claims 4 - 7 and 15 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677